Citation Nr: 1111706	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.

The Veteran testified at a Board hearing via video conference in May 2009 before the undersigned Veterans Law Judge.  He also appeared at a local hearing before an RO decision review officer in July 2008.  Transcripts of the testimony at both hearings are associated with the claims file.  The case was remanded in September 2009.
 
The issues of entitlement to service connection for depression secondary to postoperative residuals of a ruptured lumbar disc, and entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The AMC/RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) and the U.S. Army Intelligence and Security Command in an effort to comply with the Board's September 2009 remand.  The Board notes, however, that, while the AMC/RO's inquiries to the JSRRC asked for research into whether there were any historical documents related to the Veteran's unit and activity at the DMZ in Korea, the AMC/RO's query indicated it was for verification of a posttraumatic stress disorder stressor.  The October 2010 VSR Formal Finding of Insufficient Information notes the JSRRC's response indicated the Veteran did not serve in Vietnam.  Alleged service in Vietnam is not, and has never been, the issue of the claim.  Therefore, the Board will err on the side of caution and not infer that the AMC/RO's mischaracterization of the subject matter did not influence the JSRRC's efforts.

Further, in August 2010, the United States Army Intelligence and Security Command recommended that VA contact the National Archives in College Park, Maryland in an effort to verify the appellant's presence at the Korean DMZ.  As this recommendation has yet to be followed, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will again inquire of the JSRRC as to the existence of any unclassified records pertaining to the Veteran's unit while he was in the Republic of Korea-specifically, May 1968.  In doing so please provide page 3 of the September 2009 Board Remand to the JSRRC.  Ask the JSRRC if any or all of the information noted in the third paragraph of page 3 of the September 2009 can be verified.

2.  The AMC/RO will also contact the National Archives in College Park, Maryland, and request that they attempt to determine whether the Veteran served at the Korean DMZ at any time between March 1 and May 31, 1968.
 
3.  After the development requested has been completed, the AMC/RO should review the reports to ensure that they are in complete compliance with the directives of this REMAND.  If further action appears required, the AMC/RO must implement it at once.

4.  Then review the Veteran's claims de novo in light of any additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



